Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 (claims 1-4, 6, and 11-12) in the reply filed on 5/24/21 is acknowledged.  Claims 5, 7-10, and 13-12 are withdrawn and Claims 1-4, 6, and 11-12 are examined.  
Claim Objections
Claim 1 is objected to because of the following informalities:  
“stress that develop” in line 13 should be --stress that develops--;
“a radial direction” in line 13 should be --the radial direction--;
“the axial direction” in line 13 should be --an axial direction--;
“the second transition duct wherein” in line 14 should be --the second transition duct; wherein--.
Claim 2 is objected to because “located between material sheets” in line 3 should be --located between a first material sheet and a second material sheet-- (see claims 3-4 and 6 - claim 3 references “the material sheets” and therefore appears to be intended the first material sheet” and ”the second material sheet” and therefore it appears claim 6 is intended to depend from claim 2 and it appears as though “material sheets” in claim 2 was intended to be “a first material sheet and a second material sheet”).
Claim 3 is objected to because of the following informalities:
“claim 1” in line 1 should be --claim 2-- (claim 3 references “the material sheets” introduced in claim 2);
“the material sheets comprise apertures” in line 2 should be --the first material sheet[s] and the second material sheet each comprise a plurality of apertures-- (claim 4, which appears intended to depend from claim 3, references “the apertures on the material sheets proximate to the high pressure area” and “the apertures on the martial sheet proximate to the low pressure area”).
Claim 4 is objected to because “The gas turbine engine of claim 1 wherein the apertures on the material sheets proximate to the high pressure area are larger than the apertures on the material sheet proximate to the low pressure area” in lines 1-3 should be --The gas turbine engine of claim [[1]]3, wherein the apertures on the first material sheet[s] are proximate to the high pressure area,  second material sheet are proximate to the low pressure area, and the apertures on the first material sheet are larger than the apertures on the second material sheet-- (for clarity).
Claim 6 is objected to because of the following informalities:
“claim 1” in line 1 should be --claim 2--;
“the apertures” in line 3 should be --a plurality of 
“the apertures” in line 4 should be --the plurality of apertures--.
Claim 11 is objected to because of the following informalities:
“claim 1” in line 1 should be --claim 2-- (claim 11 references “the material sheets” introduced in claim 2);
“the material sheet further comprises” in lines 1-2 should be --the material sheets each further comprise[[s]]--.
Claim 12 is objected to because “on the on the second material sheet” in lines 4-5 should be --on the second material sheet--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“cooling features” (claim 1) -- “The apertures 31a and 31b that are located in the material sheets 38 function as cooling features” (Para 49; see Figs. 6-8); “The slits 32 may also function as cooling features” (Para 57; see Fig. 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiavo (U.S. 2010/0054928).
Re claim 1:
Schiavo discloses a gas turbine engine (Para 25 - “conventional combustible gas turbine engine”) comprising: 
a first transition duct (10A, first turbine transition duct - Para 28 (see Fig. 1)) and a second transition duct (10B, second turbine transition duct - Para 29), wherein the first transition duct (10A) has a first transition side rail (106D, side portion - Para 28 (shown as a type of first transition side rail in Figs. 3-4)) having a first transition side groove (606D, upper second slot - Para 36 (shown as a type of first transition side groove in Fig. 4)) and the second transition duct (10B) has a second transition side rail (116C, side portion - Para 29 (shown as a type of second transition side rail in Figs. 3-4)) having a second transition side groove (616C, upper slot - Para 36 (shown as a type of 
a side seal (40A, seal apparatus - Para 27 (a type of side seal as shown in Fig. 2)) inserted between the first transition duct (10A) and the second transition duct (10B) in the first transition side groove (606D) and the second transition side groove (616C)(see Figs. 2-4 and Para 37 - “…the first locking tab 514 is inserted into the upper second and third slots 606D and 616C…”), wherein the side seal (40A) is disposed between a high pressure area and a low pressure area (see Fig. 1 and Para 33 - “…the plug 404 functions to substantially block compressed air, generated by the compressor, from passing through the relief opening 300…” (for compressed air to pass through element 300 requires a type of high pressure area and a type of low pressure area)); and 
wherein the side seal (40A) resiliently engages the first transition side groove (606D) and the second transition side groove (616C)(see Fig. 5 and Para 37 - “…spring clips 522 and 524 engage first and second landings 708 and 718, see FIG. 5, on the first and second collars 106 and 116 and the first and second generally tubular main bodies 100 and 110 so as to retain the support member 510 in position against the plug plate 402…”) while accommodating thermo-mechanical stress that develop in a radial direction, the axial direction and a circumferential direction between the first transition duct (10A) and the second transition duct (10B)(see Figs. 2, 8, and Para 38 - “slots 522A and 524B provided in the spring clips 522 and 524 allow the spring clips 522 and 524 to expand and contract as the first and second transition ducts 10A and 10B expand and contract during operation of the gas turbine engine.”) wherein the side seal (40A) includes a plurality of cooling features (Para 31 - “plug 404 may include cooling holes extending completely there through” and Para 38 - “slots 522A and 524B also define metering slots through which compressed air from the compressor is able to pass through the side seal device 500 and the gaps G between the side edges 405A and 405B of the plug 404 and the second and third notched sections 206D and 216C. The compressed air passing through the gaps G acts to cool outer surfaces…”) lengthwise disposed in the side seal (40A) that permit passing a restricted amount of cooling air from the high pressure area through the side seal to cool the side seal (Para 38 - “slots 522A and 524B also define metering slots through which compressed air from the compressor is able to pass through the side seal device 500 and the gaps G between the side edges 405A and 405B of the plug 404 and the second and third notched sections 206D and 216C. The compressed air passing through the gaps G acts to cool outer surfaces…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schiavo (U.S. 2010/0054928), as applied to claim 1 above, in view of Sarawate et al. (U.S. 2013/0161914).

    PNG
    media_image1.png
    346
    398
    media_image1.png
    Greyscale

Re claim 2:
Schiavo discloses wherein the side seal (40A) comprises an upper body portion (see Figs. 2 and 4-5 - at elements 514 and 406A (person having ordinary skill in the art would recognize a type of upper body portion of element 40A is shown at element 406A and element 514 between views of Figs. 2 and 4-5)) and a lower body portion (see Fig. 2 - at elements 402 and 500 (person having ordinary skill in the art would recognize a 
Schiavo fails to disclose wherein the lower body portion comprises a mesh located between material sheets.
Sarawate teaches a seal (100, seal - Para 34) wherein a lower body portion (Modified Fig. 7 above - A (person having ordinary skill in the art would recognize element A as a type of lower body portion of element 100 as it is shown at a bottom region of element 100)) comprises a mesh (60, cloth layer - Para 34 (a type of mesh as described in Para 32 - “cloth layers 55 may comprise a woven metallic cloth”)) located between material sheets (102 and 104 - shims - Para 35 (see Figs 6 and 7 where elements 102 and 104 are shown as types of material sheets))(see Fig. 6 - element 60 is shown between elements 102 and 104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the seal of Schiavo after the seal of Sarawate thereby including the mesh of Sarawate between the martial sheets of Schiavo for the advantage of providing good wear resistance (Sarawate; Para 3 - “providing good war resistance due to the presence of the sacrificial cloth layers”).
Re claim 3:
Schiavo discloses wherein the material sheets (402/500) comprise apertures (Para 31 - “plug 404 may include cooling holes extending completely there through”; 
Re claim 11:
Schiavo discloses wherein the material sheet (402/500) further comprises a plurality of apertures (Para 31 - “plug 404 may include cooling holes extending completely there through”; Para 38 - “slots 522A and 524B also define metering slots through which compressed air from the compressor is able to pass through the side seal device 500”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schiavo (U.S. 2010/0054928), as applied to claim 1 above, in view of Creighton et al. (U.S. 2012/0085099).

    PNG
    media_image2.png
    563
    429
    media_image2.png
    Greyscale

Re claim 12:
Schiavo discloses wherein the side seal (40A) comprises a first material sheet (402, plug plate - Para 31 (see Fig. 2 where element 402 is shown as a type of first material sheet)) proximate to the high pressure area (see Fig. 2 and Para 33 - “…the plug 404 functions to substantially block compressed air, generated by the compressor, from passing through the relief opening 300…” (for element 404 to block compressed air from passing through element 300, element 402 must be proximate a type of high pressure area)), a second material sheet (500, side seal device - Para 34 (see Fig. 2 compressed air, generated by the compressor, from passing through the relief opening 300…” (for element 404 to block compressed air from passing through element 300, element 500 must be proximate a type of low pressure area)) and wherein the first material sheet (402) comprises apertures formed therein (Para 31 - “plug 404 may include cooling holes extending completely there through”) and apertures formed on the second material sheet (500)(Para 38 - “slots 522A and 524B also define metering slots through which compressed air from the compressor is able to pass through the side seal device 500”).
Schiavo fails to disclose wherein the first material sheet comprises apertures that are larger than apertures formed on the on the second material sheet.
Creighton teaches wherein a first material sheet (Para 26 - “…a seal 202 is fabricated from a plurality of sheets of metal that are fixed together along a seal centerline SC…” (a plurality of sheets of metal must include a type of first material sheet)) comprises apertures (Modified Fig. 6 above - element A (person having ordinary skill in the art would recognize element A as a type of apertures as described in Para 27 - “…seals 202 each has a plurality of openings or holes”)) that are larger than apertures (Modified Fig. 6 above - element B (person having ordinary skill in the art would recognize element B as a type of apertures as described in Para 27 - “…seals 202 each has a plurality of openings or holes”)) formed on a second material sheet (Para 26 - “…a seal 202 is fabricated from a plurality of sheets of metal that are fixed together along a seal centerline SC…” (a plurality of sheets of metal must include a type of a varying pattern of holes 218C”)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the apertures of Schiavo after the apertures of Creighton for the advantage of avoiding non-uniform cooling (Creighton - Para 27 - “in order to avoid creating non-uniform cooling or “hot-spots” at the turbine inlet 214, it is preferred that the same amount of air pass through each seal around the combustion system. Such a cooling scheme can be created by …a varying pattern of holes 218C across the seal as shown in FIG. 6”).
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4 and 6 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the apertures on the material sheets proximate to the high pressure area are larger than
Additionally, the prior art of record does not teach “wherein the apertures on the first material sheet are larger than the apertures on the second material sheet” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aksit et al. (U.S. 2002/0121744) discloses a side seal (50) inserted between a first transition duct (10) and a second transition duct (12)(see Figs. 4 and 7), wherein the side seal (50) comprises a mesh (56).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        6/14/21


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, June 21, 2021